Citation Nr: 0505896	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.  

2.  Entitlement to service connection for malaria.  

3.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), claimed as a prostate disability.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for hypertension, kidney condition, malaria, BPH 
(claimed as a prostate condition), and PTSD.  The veteran 
subsequently perfected this appeal.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition with regard 
to the veteran's claims for service connection for a kidney 
disability, malaria, BPH (claimed as a prostate disability), 
and PTSD.  

2.  Chronic kidney disease is not shown in service or within 
one year following separation from service, and the veteran 
does not currently have a diagnosed kidney disability.  

3.  A confirmed diagnosis of malaria is not shown in service 
or within one year following separation from service, and the 
veteran does not currently have malaria or residuals thereof.  

4.  A chronic prostate disability is not shown in service and 
the preponderance of the evidence is against a finding that 
the veteran's currently diagnosed BPH is related to his 
active military service.  

5.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

6.  The record contains credible supporting evidence of an 
in-service stressor.  

7.  Resolving reasonable doubt in the veteran's favor, his 
currently diagnosed PTSD is medically linked to a 
corroborated in-service stressor.  


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred during active 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

2.  Malaria was not incurred during active military service 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.  BPH, claimed as a prostate disability, was not incurred 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304 
(2004); Pentecost v. Principi, 16 Vet. App. 124 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, imposed on VA certain 
notification requirements, and redefined the obligations of 
VA with respect to the duty to assist.  

First, VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

By letters dated in February 2001, April 2001, and April 
2004, the RO notified the veteran of the evidence necessary 
to substantiate his claims for service connection.  
Specifically, that the evidence must show three things: (1) 
an injury, disease, or event in military service; (2) a 
current physical or mental disability; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  

These letters also advised the veteran of his and VA's 
respective obligations with regard to obtaining evidence.  He 
was advised that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would request 
relevant records not held by a Federal agency, but that he 
must provide enough information so that VA could request the 
records.  He was also advised that it was his responsibility 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  The 
April 2004 letter specifically requested that the veteran 
advise VA of any other evidence or information that he 
thought would support his claim and also asked him to send 
any evidence in his possession that pertains to his claim.  

The November 2000 statement of the case (SOC), the October 
2002 SOC, the February 2003 supplemental statement of the 
case (SSOC), the June 2004 SSOC, and the October 2004 SSOC, 
collectively notified the veteran of the laws and regulations 
pertaining to VA's duty to assist and to service connection.  
These documents also advised the veteran of the evidence of 
record, of the adjudicative actions taken, and of the reasons 
and bases for denial.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The claims folder contains the veteran's service medical 
records.  The Board acknowledges that in-patient clinical 
records for the veteran's November 1968 hospitalization were 
not obtained.  On review, the Board concludes that these 
records are not required.  First, the clinical record cover 
sheet shows a diagnosis of "viremia, etiology unknown" as 
opposed to malaria.  Second, even assuming that the veteran 
was treated for malaria during service, as discussed below, 
the record does not contain a current diagnosis of malaria or 
residuals thereof.  Thus, records from 1968 would not provide 
a basis to grant this claim.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court), the duty to assist is 
not unlimited in scope.  See Smith v. Derwinski, 2 Vet. 
App. 429, 431, 432 (1992).  In Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted), the Court stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

In connection with his application for compensation, the 
veteran reported treatment by Dr. J.V.C.  The RO subsequently 
requested these records and records obtained from this 
provider are associated with the claims folder.  The veteran 
also reported that evidence could be obtained from the VA 
clinic in Knoxville.  Records were requested from this 
facility and response received from the outpatient clinic 
indicates that the veteran registered but never came in for 
an appointment.  The veteran has not provided authorizations 
for the release of any additional private medical records.  
While the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  

The Board acknowledges that the veteran has not been provided 
VA examinations regarding his claims for service connection 
for a kidney disability, malaria, and BPH.  Pursuant to the 
VCAA, a medical opinion should be obtained if the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that an event, injury, or disease occurred during 
service; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2004); see Charles v. 
Principi, 16 Vet. App. 370 (2002).  

As explained below, the claims folder does not contain 
evidence of a currently diagnosed kidney disability or of 
malaria.  The record contains a private medical diagnosis of 
mild BPH.  Service records, however, are negative for any 
complaints, treatment, or diagnosis of a kidney disability, 
malaria, or a prostate disability.  The record also does not 
contain competent evidence suggesting a relationship between 
the veteran's current BPH and military service.  
Consequently, the Board concludes that examinations with 
regard to these issues are not required.  

The Board has considered the representative's November 2004 
argument that the duty to notify has not been satisfied and 
that the Board is obligated to remand for further compliance 
with the VCAA.  In light of the favorable decision to grant 
service connection for PTSD, no further notice or development 
action is required with respect to this claim.  With regard 
to the remaining claims being decided at this time, the Board 
has reviewed the record in detail and based on the foregoing, 
concludes that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Service connection may be granted on a presumptive basis for 
certain chronic kidney diseases (such as calculi of the 
kidney, cardiovascular renal disease and nephritis) if 
manifest to a compensable degree within one year from the 
date of separation.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted on a presumptive basis 
for certain tropical diseases, including malaria, if manifest 
to a compensable degree within one year from the date of 
separation, or at a time when standard accepted treatises 
indicated that the incubation period commenced during 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  



Kidney Disability

The veteran contends that service medical records dated in 
September 1968 show a problem with his kidneys and that he is 
entitled to service connection for a kidney disability.  

Service medical records indicate the veteran was seen on 
September 13, 1968 with complaints of hematuria and 
frequency.  There was no dysuria, no testicular or cord pain, 
and no flank pain.  He reported that he was catheterized two 
weeks prior.  Physical examination was negative.  Impression 
was cystitis.  He was prescribed Gantrisin and Pyridium.  
Note dated on September 16, 1968 indicates that urine was 
occasionally dark but symptoms abated.  Note dated September 
20, 1968 indicates the veteran was asymptomatic.  

On a Report of Medical History in conjunction with his 
separation examination in September 1970, the veteran denied 
having frequent or painful urination, or kidney stone or 
blood in the urine.  On physical examination, the veteran's 
genitourinary system was reported as normal on clinical 
evaluation.  Urinalysis was negative.  

In summary, there is no evidence of chronic kidney disease 
during service.  Even assuming that the veteran's cystitis 
constitutes a "kidney" condition as claimed by the veteran, 
this appears to have been acute and transitory and resolved 
without residuals.  The Board must find that the service 
medical records in this case provide only negative evidence 
against this claim.  Further, there is no evidence of chronic 
kidney disease within one year following separation from 
service and the record does not contain evidence of a 
currently diagnosed kidney disability.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Beyond this, there is no medical evidence that this alleged 
condition was caused by the veteran's service more than 30 
years ago, providing more negative evidence against this 
claim.  Accordingly, service connection for a kidney 
disability is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a kidney disability, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Malaria

The veteran contends that he is entitled to service 
connection for malaria.  The veteran reported that he was in 
the hospital with a fever for two weeks and was told he may 
have had malaria.  In a January 2000 statement, the veteran 
reported that there is evidence of malaria in his service 
medical records and he feels he should be service-connected 
with a noncompensable rating because he is not having any 
problems now.  

Service medical records indicate the veteran was seen on 
November 3, 1968 with a temperature of 102 degrees.  He was 
shaking with chills, fever, conjunctival injection, and 
myalgia.  Impression was viremia, rule out malaria.  He was 
admitted to the hospital.  He was discharged on November 10, 
1968 with a diagnosis of "viremia, etiology unknown."  The 
veteran's separation examination in September 1970 did not 
note a diagnosis of malaria or residuals thereof.  

Service medical records do not indicate a confirmed diagnosis 
of malaria and there is no evidence of malaria within one 
year following service.  This medical evidence is against the 
veteran's claim.  Further, even assuming that the veteran had 
malaria in service, there is no evidence that the veteran 
currently has malaria or residuals thereof.  Accordingly, 
service connection is not warranted.  See Brammer, supra. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for malaria, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

BPH, Claimed as a Prostate Disability

The veteran contends that he is entitled to service 
connection for a prostate disability.  He reported that he 
had prostate problems since he left the military.  He said 
that he had some drainage and was given medicine and told he 
had a prostate problem.  He has problems voiding on occasion 
and is afraid that it might develop into prostate cancer.  

Medical records from Dr. J.V.C. indicate the veteran has a 
diagnosis of mild BPH.  Thus, the Board concedes there is 
evidence of a current prostate disability.  Notwithstanding, 
service connection requires that the currently diagnosed 
disability be related to the veteran's active military 
service or events therein.  

As discussed above, the veteran was treated during service 
for cystitis in September 1968; however, there is no evidence 
of treatment for or a diagnosis of a chronic prostate 
disability, and on separate examination in September 1970, 
the veteran's genitourinary system was reported as normal.  

The claims folder does not contain evidence of treatment for 
a prostate disability until 1998, approximately 28 years 
after discharge from service.  Further, the record does not 
contain competent medical evidence relating the veteran's 
currently diagnosed BPH to his military service.  The Board 
acknowledges the veteran's reports regarding continued 
prostate problems since service.  The veteran, however, is 
not competent to self-diagnose a prostate disability or to 
render a medical etiology opinion.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  This would 
be true not simply for his issue, but for all issues 
addressed above.  Simply stated, the veteran does not have 
the medical expertise to: (a) diagnose his own disabilities; 
and (b) then associate those disabilities with his service 
many years ago.  Based on a review of the record, the Board 
concludes that service connection is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for BPH, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  In a statement received in September 
2001, the veteran reported that he was stationed in South 
Vietnam from October 1968 until October 1969 at Nha Trang Air 
Force Base.  He reported that they had to listen to bombs 
being dropped in the mountains behind them for the whole 
year.  Further, they had to load hundreds of dead GI's in 
body bags onto aircraft.  He also reported that they were 
mortared about every night of the week while they were out on 
the flight line trying to load and unload aircrafts.  

The veteran underwent a VA examination in January 2003.  He 
reported that he was in Vietnam for approximately one year 
and was an air freight specialist on the flight line, 
stationed at Nha Trang.  He reported that there were bombs 
dropping all around the area, especially in the neighboring 
mountains, every single day and night.  There were also 
planes constantly landing with the rockets falling on the 
runways as they landed.  He reported that protective forces 
would become engaged in attacks upon themselves, so for 
practical purposes his area would be unprotected for as long 
as three hours.  He described that their own weapons were 
locked in a steel box and they typically had no access to 
weapons while on duty.  His duty was generally from 6 in the 
evening until 6 in the morning.  His main point was that he 
always felt totally vulnerable to attack while on duty and 
even when off duty because of hearing the surrounding bombing 
and mortar fire.  It was extremely suspenseful working that 
way.  He also reported that 30 or 40 body bags would be 
stacked on trucks and it was his job to load them onto 
planes.  Some men would refuse, but he never did.  Sometimes 
blood would seep out of the bags and the odor was terrible.  
He feels it was the long-term suspense that eventually got to 
him.  

Very soon after returning to the states the veteran began to 
experience the first signs of PTSD in the form of 
restlessness or agitation.  He began drinking heavily.  He 
was employed from approximately 1973 until retirement in 
2002.  He had difficulty getting along with other workers.  
The veteran's drinking is currently under much better 
control.  He has not experienced any severe trauma since 
Vietnam.  

On mental status examination, the veteran was rather anxious 
but this improved as the interview progressed.  He described 
nightmares starting up more intensively during the Gulf War.  
He has trouble sleeping.  He has severe and recurrent dreams, 
such as being placed back on the base in Vietnam.  In some 
dreams he has even seen himself in body bags.  Sometimes he 
has nightmares two or three times per week and at other times 
they come and go.  He also has frequent flashbacks.  He is 
uneasy and nervous in crowds.  Thought intrusions are common 
and intense.  He experiences both generalized and acute 
anxiety almost reaching the point of panic attacks.  He is 
hypervigilant.  The examiner noted that the veteran appeared 
to develop depression following his heart attacks and this 
may have further opened up the flow of severe PTSD 
experiences.  The veteran demonstrated marked loss of 
interest, social withdrawal, and manifest irritability.  

Axis I diagnoses were:  PTSD, severe and chronic; dysthymic 
disorder, moderate to severe; and history of substance abuse 
disorder, alcohol, in partial remission.  Regarding the 
assessment of PTSD, the examiner stated the following:

The [veteran] presents a history of 
probably beginning to first experience 
symptoms of PTSD within the first year of 
coming home from Vietnam.  This was not 
recognized by the patient as PTSD but as 
a form of restless agitation, for which 
he sought his own self treatment with 
alcohol and continued over the years to 
further aggravate rather than help his 
condition.  ...  The symptoms elicited and 
reported in the above narrative are 
consistent with a DSM IV diagnosis of 
post-traumatic stress disorder.  It 
appears very likely that the onslaught of 
the heart attacks and developing 
depression opened the door for further 
progression of the PTSD problems.  

The examiner further stated:

There is evidence of gradually developing 
problems of anxiety from the constant 
exposure to stressful bombardment and 
attack as described by the [veteran] 
during his year of duty in Vietnam.  
These problems show signs of having 
progressed to early PTSD even during his 
first year back home as a civilian.

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The January 2003 VA examination shows a diagnosis of PTSD 
consistent with the DSM-IV.  Thus, there is an acceptable 
diagnosis of PTSD.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 
§§ 3.304(d), (f) (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran's DD-214 and personnel records confirm service in 
Vietnam.  The veteran's military occupational specialty (MOS) 
was air freight specialist (cargo handler).  Awards, medals, 
or decorations conclusively indicating combat were not 
authorized.  The veteran has not specifically contended 
combat service and, based on the foregoing, the preponderance 
of the evidence is against a finding that he engaged in 
combat with the enemy.  Therefore, his stressors must be 
verified.  

As discussed, the veteran indicated that his air base was 
subjected to many mortar and rocket attacks.  Service 
personnel records indicate the veteran was assigned to "Det 
1, 14 APTSq, Nha Trang AB, RVN (PACAF)" from September 1968 
to September 1969.  The United States Armed Services Center 
for Research of Unit Records (CURR) reviewed the historical 
reports submitted by the 2nd Aerial Port Group, the higher 
headquarters of the 14th Aerial Port Squadron, covering the 
period from October 1968 to March 1969.  Histories documented 
that the unit was located in Nha Trang during October to 
December 1968 and in Cam Ranh Bay during January to March 
1969.  The historical reports did not list any enemy activity 
in the areas during these time frames.  A U.S. Army 
Operational Report-Lessons Learned (OR-LL), however, 
submitted by the 54th General Support Group indicates that on 
December 9, 1968, a yellow alert was called at 0043 hours and 
seven incoming enemy rounds impacted in the vicinity of the 
Nha Trang Airfield causing some damage.            

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The Court in this case determined 
that the veteran's presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally.  Citing Suozzi v. Brown, 
10 Vet. App. 307 (1997), the Court concluded that the Board 
erred in interpreting the corroboration requirement too 
narrowly by requiring the veteran to corroborate his actual 
proximity to and participation in the rocket attacks on Da 
Nang.  Id. at 128-29.
 
The veteran's service personnel records confirm that he was 
assigned to the Nha Trang Air Base from September 1968 to 
September 1969.  The veteran denies ever being at Cam Ranh 
Bay and service records do not indicate as such.  Records 
from CURR confirm enemy rounds in the vicinity of the Nha 
Trang Airfield on December 9, 1968.  The Board acknowledges 
that the December 1968 attack was reported by another unit 
and there is no indication that the veteran was personally 
involved.  Nonetheless, the veteran was at Nha Trang during 
this time period.  The attack took place at 0043 hours and 
the veteran reported that he typically worked from 6 p.m. to 
6 a.m., providing additional incidental evidence that would 
support his recollection of events.  Further, the veteran was 
an airfreight specialist and has reported frequently working 
on the flight line.  When viewed in the light most favorable 
to the veteran, and considering Pentecost, supra, the Board 
finds the information from CURR to be "credible supporting 
evidence" corroborating the veteran's claim of experiencing 
mortar and/or rocket attacks.  

With regard to the veteran's claim that he loaded body bags 
onto aircraft, this has not been specifically confirmed.  The 
veteran was an air freight specialist stationed on an air 
base in Vietnam during a period of war and consequently, his 
report appears credible.  

The third element required for service connection for PTSD is 
that there be medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  The 
January 2003 VA examination appears to link the veteran's 
PTSD to the "constant exposure to stressful bombardment and 
attack" as described by the veteran.  The Board acknowledges 
that CURR confirmed only one enemy attack on the airfield and 
was unable to confirm the frequency of the attacks as 
reported by the veteran.  In this regard, the Board notes 
that unit histories were not searched for the entire time 
period that the veteran was in Vietnam.  Further, the report 
did not exclude the possibility of additional attacks.

Notwithstanding, as explained above, the Board concedes that 
the veteran was likely exposed to mortar and/or rocket 
attacks during his time in Vietnam.  Further, the examiner 
had the opportunity to review the veteran's claims folder and 
thoroughly interview the veteran.  Thus, the Board finds that 
overall the foregoing opinion is sufficiently consistent with 
the evidence of record and satisfies the requirement of a 
medical nexus.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that all elements necessary for establishing 
service connection for PTSD are satisfied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  In making this determination, the 
Board does not imply that all of the veteran's psychiatric 
symptoms are related to his diagnosis of PTSD.  Further, the 
Board does not judge on the extent of the disorder or how 
PTSD impacts the veteran at this time.  The sole issue before 
the Board is whether the veteran has PTSD and if this 
condition is related to service.  This is the sole issue that 
the Board will address at this time.    


ORDER

Service connection for a kidney disability is denied.  

Service connection for malaria is denied.  

Service connection for BPH, claimed as a prostate disability, 
is denied.  

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

The veteran contends that he is entitled to service 
connection for hypertension.  Medical evidence of record 
confirms a current diagnosis of hypertension.

Service medical records indicate that in August 1968, the 
veteran's blood pressure was recorded as 170/90 and he was 
diagnosed with hyperventilation and hysteria.  On separation 
examination in September 1970, the veteran's blood pressure 
was recorded as 138/78.  Service medical records do not 
contain a diagnosis of hypertension.  

A statement from "L.B." indicates that the veteran was a 
patient in the West Haven Medical Clinic.  She reported that 
he was put on high blood pressure medication around January 
or February 1971.  On review, records pertaining to this 
treatment have not been requested.  The Board notes that the 
veteran has not identified the facilities/providers where he 
received treatment for hypertension and has not provided 
authorization for the release of medical records other than 
from Dr. J.V.C.  Pursuant to the duty to assist, and upon the 
receipt of the appropriate authorization(s) from the veteran, 
the RO should request additional relevant records.  The 
veteran should make ever effort to obtain these records 
himself.

In November 2004, the veteran's representative argued that 
the veteran's hypertension began within the one year 
presumptive period and that his PTSD either caused or 
aggravated his hypertension.  The record contains evidence of 
currently diagnosed hypertension and lay statements 
indicating the veteran was receiving treatment in the 1970's.  
As indicated in the order above, service connection for PTSD 
has been granted.  Thus, secondary service connection is for 
consideration and the Board concludes that the requirements 
for a VA examination are sufficiently met.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED to the RO, via the AMC, as 
follows:

1.  The RO should contact the veteran and 
ask him to identify the names and 
addresses of all medical providers where 
he has been treated for hypertension 
since discharge from service.  Upon 
receipt of the appropriate 
authorizations, the RO should request 
additional treatment records (if any).  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
nature and likely etiology of the 
veteran's currently diagnosed 
hypertension.  

(a) The examiner should provide an 
opinion as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
current hypertension is related to his 
active military service from October 1966 
to October 1970

(b) If it is determined that the 
veteran's hypertension is not related to 
his active military service, the examiner 
should provide an opinion as to whether 
it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's current hypertension 
is proximately due to or the result of 
the now service-connected PTSD.  

The veteran's claims folder must be 
available for review in conjunction with 
the examination.  All opinions should be 
based on a review of the record and a 
complete rationale for the opinions 
expressed should be provided.  

3.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for hypertension.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


